Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 Response to Amendment
In response to the amendment filed on 8/5/2022, all the previous claims have been cancelled, and newly added claims 25-44 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added independent claims 25, 32 and 39 recite “an inner surface defining the interior passage extending through the proximal portion of the delivery sheath assembly slidingly contacts an outer surface of the inner shaft assembly”.  The original specification discloses the intermediate tube 102 is sized to be slidably received within the delivery sheath assembly 36 ([27]).  The specification further discusses the proximal end 132 of the delivery sheath assembly 36 is connected to the delivery sheath connector body 146 at the housing 140 ([29]).  Proximal tube 104 of the inner shaft assembly 34 is slidably received within passage 148 of the delivery sheath connector body 146 ([30]).  The disclosure repeatedly supports the inner shaft assembly is slidingly disposed within the delivery sheath assembly.  However, there is no disclosure, explicit or inherent, that supports an inner surface defining the interior passage extending through the proximal portion of the delivery sheath assembly slidingly contacts an outer surface of the inner sheath assembly.  This is neither discussed in the specification nor shown in the figures.  Rather, the figures appear to show the opposite, where it can be seen in Figs. 3A-3E that there is a gap (and therefore no contact) between the outer surface of the inner shaft assembly (34) and the inner surface of the delivery sheath assembly (36).  Therefore, the newly added claims 25, 32 and 39 with this subject matter is considered new matter.
Claim(s) 26-31, 33-38, 40-44 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 32 and 39 recite the limitation "the interior passage extending through the proximal portion of the delivery sheath assembly" at the end of the second paragraph in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The interior passageway was not previously defined as extending through the proximal portion of the delivery sheath assembly in lines 10-11.
Claim(s) 26-31, 33-38, 40-44 is/are rejected for incorporating the above errors from their respective parent claims by dependency
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the remarks that neither Kveen, Headley, Lenker nor Gifford, either alone or in combination, teach the emphasized portion in the remarks, reproduced below: 
    PNG
    media_image1.png
    446
    733
    media_image1.png
    Greyscale

In regards to claim 25, it is acknowledged by the Examiner that Kveen does not disclose the second actuator.  However, this feature was taught and modified by Headley that discloses the use of an actuator (18) coupled to the outer sheath (16) (Figs. 1, 2; [0036]).  Therefore, it is the Examiner’s position that the references in combination do in fact teach the limitations regarding the second actuator.
In regards to claim 32, the Examiner respectfully disagrees with Applicant’s assertion that Kveen does not disclose the limitations regarding the delivery sheath (664) being configured to be distally advanced relative to the inner shaft assembly to apply a distal force to the expanded distal region of the prosthetic heart valve.  As clearly seen in Fig. 6D, Kveen explicitly discloses in [0096]: “[t]he second retractable sheath 664 can then be advanced over the contiguous surface of the first portion 608 of the stent anchoring frame 604 and/or the valve frame 602 to compress the prosthetic valve 600, as shown in FIG. 6D. In this way, the valve frame 602 diameter is decreased to enable the repositioning of the valve frame 602.”
Applicant further argues any attempt to modify the teachings of Kveen to provide the missing features of claims 25 or 32 would destroy the functionality of Kveen on the bottom of page 10.  In regards to claim 25, the Office Action had previously identified specific parts of Headley that teach this feature in support of the rejection. Applicant has not specifically pointed out how the reference fails to render obvious these features. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claim would destroy the functionality of Kveen.  The Examiner had previously cited the advantage of combining Headley with Kveen since such a combination provides the user with an actuating means to independently control axial movement of each element to increase the fine control of deployment (Headley: [0036]).  In regards to claim 32, it is the Examiner’s position, as noted above, that Kveen does in fact disclose the claimed limitation and therefore there would be no need to modify Kveen in any way that would destroy the functionality of Kveen.
In regards to Headley, Applicant argues on page 11 and reproduced below: 
    PNG
    media_image2.png
    297
    733
    media_image2.png
    Greyscale
 
It is noted Headley does not disclose this feature of the sliding contact.  However, Applicant has not specifically pointed out how the reference fails disclose or to render obvious these features. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claim would destroy the functionality of Headley.  
In regards to claim 39, Applicant argues the references, either alone or in combination, do not disclose the emphasized portions on pages 11-12 regarding: (1) an inner surface defining the interior passage extending through the proximal portion of the delivery sheath assembly slindingly contacts an outer surface of the inner shaft assembly; (2) an outer sheath slidably disposed over the delivery sheath; and (3) a third actuator coupled to the outer sheath, the third actuator operable to distally advance of the outer sheath relative to the delivery sheath in the distal direction to apply a distal force in the distal direction to the expanded distal region of the prosthetic heart valve to facilitate collapse of the expanded distal region of the prosthetic heart valve to be recaptured into the delivery sheath.  Applicant further argues any attempt to modify the teachings of Kveen to provide the missing features would destroy the functionality of Kveen.
In regards to limitation (1) in the paragraph above, it is noted Headley does not disclose this feature of the sliding contact.  However, Applicant has not specifically pointed out how the reference fails disclose or to render obvious these features. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claim would destroy the functionality of Headley.  
In regards to limitation (2) in the paragraph above, it is the Examiner’s position that outer sheath (664) is in fact slidably disposed over the delivery sheath (cited in the annotated figure as ‘inner sheath’ in the rejection of claim 1 from the Final Rejection dated 6/8/2022).  Kveen explicitly discloses the distal sliding of the outer sheath (664) between Figs. 6C and 6D and in [0096].
In regards to limitation (3) in the paragraph above, the Office Action had previously identified specific parts of Headley that teach this feature in support of the rejection. Applicant has not specifically pointed out how the reference fails to render obvious these features. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claim would destroy the functionality of Kveen.  This feature was taught and modified by Headley that discloses the use of an actuator (18) coupled to the outer sheath (16) (Figs. 1, 2; [0036]).  Therefore, it is the Examiner’s position that the references in combination do in fact teach the limitations regarding the second actuator.  The Examiner had previously cited the advantage of combining Headley with Kveen since such a combination provides the user with an actuating means to independently control axial movement of each element to increase the fine control of deployment (Headley: [0036]).  
Therefore, Applicant’s arguments are unpersuasive for the reasons stated above.  Nonetheless, the previous prior art rejections have been withdrawn due to the added limitation of “slidingly contacts” as neither Kveen nor Headley discloses such a limitation.  However, the claims are rejected under 35 U.S.C. 112 for new matter as this feature was not originally disclosed.  Therefore, if Applicant were to remove this new matter from the claims, the claims would be rejected in a similar manner as in the last Office Action dated 6/8/2022 and therefore the Examiner has for this reason responded to the other arguments above even though the rejections are not currently maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771